
	

113 HR 361 RH: Alpine Lakes Wilderness Additions and Pratt and Middle Fork Snoqualmie Rivers Protection Act
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 517
		113th CONGRESS
		2d Session
		H. R. 361
		[Report No. 113–686]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Reichert (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Additional sponsors: Mr. Smith of Washington and Mr. McDermott
		
		
			December 22, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on January 23, 2013
		
		
			
		
		A BILL
		To expand the Alpine Lakes Wilderness in the State of Washington, to designate the Middle Fork
			 Snoqualmie River and Pratt River as wild and scenic rivers, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Alpine Lakes Wilderness Additions and Pratt and Middle Fork Snoqualmie Rivers Protection Act.
		2.Expansion of alpine lakes wilderness
			(a)In generalThere is designated as wilderness and as a component of the National Wilderness Preservation System
			 certain Federal land in the Mount Baker-Snoqualmie National Forest in the
			 State of Washington comprising approximately 21,493 acres that is within
			 the Proposed Alpine Lakes Wilderness Additions Boundary, as generally
			 depicted on the map entitled HR 361, Alpine Lakes Wilderness Additions and Pratt and Middle Fork Snoqualmie Rivers Protection
			 Act, 2013 and dated October 25, 2013, which is incorporated in and shall be considered to be a part of the
			 Alpine Lakes Wilderness.
			(b)Administration
				(1)ManagementSubject to valid existing rights, the land designated as wilderness by subsection (a) shall be
			 administered by the Secretary of Agriculture (referred to in this section
			 as the Secretary), in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in
			 that Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act, and in accordance with
			 section 4 of this Act.
				(2)Military overflightsNothing in this section restricts or precludes—
					(A)low-level overflights of military aircraft over the area designated as wilderness under this
			 section, including military overflights that can be seen or heard within
			 any wilderness area;
					(B)flight testing and evaluation; or
					(C)the designation or creation of new units of special use airspace, or the establishment of military
			 flight training routes over the wilderness area.
					(3)Prevention of wildfiresThe designation of wilderness under this section shall not be construed to interfere with the
			 authority of the Secretary of Agriculture to authorize mechanical thinning
			 of trees or underbrush to prevent or control the spread of wildfires, or
			 conditions creating the risk of wildfire that threaten areas outside the
			 boundary of the wilderness, or the use of mechanized equipment for
			 wildfire pre-suppression and suppression.
				(4)Map and description
					(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and
			 a legal description of the land designated as wilderness by subsection (a)
			 with—
						(i)the Committee on Natural Resources of the House of Representatives; and
						(ii)the Committee on Energy and Natural Resources of the Senate.
						(B)Force of lawA map and legal description filed under subparagraph (A) shall have the same force and effect as if
			 included in this Act, except that the Secretary may correct minor errors
			 in the map and legal description.
					(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be filed and made available for
			 public inspection in the appropriate office of the Forest Service.
					3.Wild and scenic river designationsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:
			
				(__)Middle Fork Snoqualmie, WashingtonSubject to subparagraph (C), the 27.4-mile segment from the headwaters of the Middle Fork
			 Snoqualmie River near La Bohn Gap in NE 1/4 sec. 20, T. 24 N., R. 13 E.,
			 to the northern boundary of sec. 11, T. 23 N., R. 9 E., to be administered
			 by the Secretary of Agriculture in the following classifications:
					(A)The approximately 6.4-mile segment from the headwaters of the Middle Fork Snoqualmie River near La
			 Bohn Gap in NE 1/4 sec. 20, T. 24 N., R. 13 E., to the west section line
			 of sec. 3, T. 23 N., R. 12 E., as a wild river.
					(B)The approximately 21-mile segment from the west section line of sec. 3, T. 23 N., R. 12 E., to the
			 northern boundary of sec. 11, T. 23 N., R. 9 E., as a scenic river.
					(C)The Secretary of Agriculture may not acquire by condemnation any land or interest in land within
			 the boundaries of the Wild and Scenic River segments designated by this
			 paragraph. Private or non-Federal public property shall not be included
			 within the boundaries of the Wild and Scenic River segments designated by
			 this paragraph unless the owner of such property has consented in writing
			 to having that property included in such boundaries.
					(__)Pratt River, WashingtonThe entirety of the Pratt River in the State of Washington, located in the Mount Baker-Snoqualmie
			 National Forest, to be administered by the Secretary of Agriculture as a
			 wild river. The Secretary of Agriculture may not acquire by condemnation
			 any land or interest in land within the boundaries of the Wild and Scenic
			 River segments designated by this paragraph. Private or non-Federal public
			 property shall not be included within the boundaries of the Wild and
			 Scenic River segments designated by this paragraph unless the owner of
			 such property has consented in writing to having that property included in
			 such boundaries..
		4.Adjacent land managementNothing in this Act—
			(1)establishes or authorizes the establishment of a protective perimeter or buffer zone around the
			 boundaries of the Wild and Scenic River segments or wilderness designated
			 by this Act; or
			(2)precludes, limits, or restricts an activity from being conducted outside such boundaries, including
			 an activity that can be seen or heard from within such boundaries.
			
	
		December 22, 2014Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
